*693SEPARATE OPINION by
ELLISON, J.
I concur solely on the ground that the question is decided by the Supreme Court in Clark v. Railroad, 219 Mo. 524. But for that decision I would have said the case came within the terms of section 544, Revised Statutes 1899, which provides that where one jointly interested in a cause of action with another, refuses to become a party plaintiff, he cannot thereby destroy the right of the other; the latter being authorized to prosecute the action by making him a defendant.
It is wag argued that the case decided by the Supreme Court involved a question whether one of the two jointly interested has a right to make the other a party plaintiff without his consent, and that therefore it is not applicable to the case as it now stands, where the non-consenting party is made a defendant as provided by the statute. But it is apparent that the court decides that if one refuses to join as a plaintiff, the action cannot be maintained .